Citation Nr: 1403759	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right groin strain prior to May 1, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for a right groin strain from May 1, 2013.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was afforded a Travel Board hearing in March 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

In March 2013, the Board remanded the appeal for further development.  Such has been completed, and the case is now back before the Board.

In a May 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation of the disability involved in the present appeal to 10 percent disabling effective May 1, 2013.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's right groin strain manifested by limitation of adduction of the right hip, and an inability to cross his legs.  

2.  Throughout the relevant period, the Veteran's right groin strain has not manifested by ankylosis, limitation of flexion to 30 degrees or less, limitation of abduction of the right hip, motion lost beyond 10 degrees, flail joint or impairment of the femur.  


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an initial evaluation of 10 percent, but no greater, for a right groin strain, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.322, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in December 2008, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations and he has been provided a hearing before the Board.  All known and available records relevant to the issues adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The latest VA examination contains range of motion findings such that the disability can be properly evaluated in this manner.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's service-connected disability, right groin strain, is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2013).  

The RO has evaluated the Veteran's right groin strain under 38 C.F.R. § 4.73, Diagnostic Code 5399-5313.  That code addresses muscle injuries to Muscle Group XV, which involves adduction of the hip.  This code, as with the other muscle group codes, typically involves examination of the residuals of gunshot or shell fragment wounds incurred in service, in order to rate the residual muscle damage from such wounds.  In the present case, however, the Veteran's disability involves not an injury due to gunshot or shell fragment damage, but a groin strain.  As such, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255, which provide for evaluation of musculoskeletal disability of the hip and thigh, are more appropriate in this case.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Normal ranges of motion of the hip are from hip flexion from zero degrees to 125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.
Diagnostic Code 5252, provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a maximum 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

An increased evaluation under Diagnostic Code 5250 requires ankylosis of the hip, whether it is unfavorable, intermediate or favorable.  Increased evaluations under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur.  Id.  As shown below, there is no evidence of any such pathology; thus, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran incurred a right groin strain resulting from a parachuting accident.  See service treatment records.  He filed his claim for service connection of the same in November 2008. 

In July 2009, he was afforded a VA examination, albeit apparently related to a digestive condition.  At the examination, he offered a history of a groin strain during parachute jumping in service, which then resulted in him being placed on light duty for 3 months, following which he returned to full duty.  The report notes that the Veteran worked in heavy labor throughout his life and then worked as a farmer, which required baling up to 3,000 bales of hay with assistance.  The Veteran then stated that as long as he was careful with his body mechanics, his right groin strain was not noticeable.  He related that if he stepped off of a curb without paying attention and if he stepped down very hard, he would get achiness in this area.  He denied any incapacitating episodes and reported only brief discomfort.  He related that when stepping up or down steps or a ladder, he may notice it.  He related that he was unable to carry any weight up or down a ladder due to the groin strain, and that the condition did not impair him from lifting, pushing, pulling or standing.  He denied any herniation, but for a resolved left inguinal hernia in 1998.  He used no medications for his right groin strain.  Examination showed no direct tenderness in the right or left groin areas.  There were no scars or any other abnormalities appreciated.  A right groin strain was assessed.  

In an October 2009 statement, the Veteran related that he disagreed with the assigned non-compensable evaluation.  He stated that he felt that his right groin strain met the criteria for a 10 percent evaluation.  He noted that he had loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, particularly lowered threshold of fatigue after average use.  He related that while doing routine up-keep around the house, he strained his groin while mowing, raking, going up/down ladders and that if he slipped on the pavement, ice or snow, that his groin was aggravated.  He contended that there was a "60/40 split," where in a 30 day period he nursed the groin 40 percent of the time.  

Of record is a September 2011 Decision Review Officer (DRO) conference report.  The report notes that the Veteran related that his symptoms had worsened since his last VA examination.  He then described that he experienced a constant dull ache regularly.  He complained that when he rose onto farm machinery, lifted over 50 pounds, or climbed up and down ladders, that he experienced a sharp pain that lasted 3 to 4 days.  He related also that he avoided activities of swimming and avoided climbing into his hay loft.  He stated that he could also feel sharp pain when he walked on rough terrain or stepped off of a curb and landed hard on his foot.  He related that the groin pain had adversely affected sexual relations with his spouse.  He requested that he be afforded another VA examination. 

In October 2011, the Veteran was afforded another VA examination, at which time a right groin pain was assessed.  In terms of history, the examination report documents both a penetrating and non-penetrating muscle injury.  However, the report notes that the Veteran sustained a groin strain during a parachuting maneuver when he landed on a tree in service.   The examiner did not identify which muscle group was affected in this regard, but noted that there was no associated scarring.  A right groin strain was assessed and was not found to be incapacitating.  The examiner noted that the Veteran continued to have mild episodic achiness in the right groin, but only when he was stepping up or down and had any jarring along with it, or if he tried to carry any weight up or down a ladder, walk uphill or climb.  The condition did not impair him in lifting, pushing, pulling, baling hay, walking, performing all activities of daily living, although it did impair his occupational abilities.  He then worked on a relative's farm and did routine daily exercise.  

In December 2011, an addendum to the October 2011 VA examination was entered.  The examiner noted that there was minimal/mild damage to muscle group XVII, which functioned in adduction of the hip.  They found no severe damage such that the Veteran was unable to rise from a seated and stooped position and to maintain postural stability without assistance of any type.  

In March 2012, the Veteran testified before the Board.  At the hearing, he testified as to his displeasure with his VA examinations.  He also testified that the condition caused him discomfort when he operated farming equipment.  He also testified that the condition caused him discomfort during sexual activity.  He related that the condition caused him to avoid activities involving walking up and down hills, such as hunting and fishing due to a likelihood of aggravating the strain.  He testified to occasional flare-ups lasting up to 2 weeks, precipitated by prolonged activity, more often in the summertime when he was more active on the farm.  He testified that he had a constant level of pain at a level of 4-5/10, with occasional increased pain at a level of 6-7/10.  He testified that during flare-ups, he was "kind of immobilized for a while."  

In accordance with the Board's remand directives, the Veteran was afforded a VA examination on May 1, 2013, which resulted in continued assessment of a right groin strain.  At the time of the examination, the Veteran was performing exercises provided by physical therapy.  Activities such as climbing, riding farm equipment, pushing or pulling heavy loads, walking on uneven ground or trying to keep balance in a moving boat would cause exacerbation of pain.  The Veteran described a pulling pain in the groin - almost a burning pain - which went through the posterior edge of the buttock.  The pain level went up to 7-8/10 and sometimes as high as 9/10, relieved by medication and rest.  The Veteran described that this pain pattern essentially occurred every day unless he did nothing.  He described episodes where the pain was not relieved by morning and that he would be unable to do much.  The longest such episode lasted 3 days and had occurred about twice per month over the past year, usually lasting 2 to 3 days.  

Flexion of the right hip was to 75 degrees, with evidence of painful motion at 65 degrees.  Extension was greater than 5 degrees, with evidence of painful motion beginning with extension greater than 5 degrees.  Abduction was not lost beyond 10 degrees and adduction was not limited such that he could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Following repetitive use times 3, flexion was limited to 50 degrees.  However, following repetitive use times 3, extension was to 5 degrees or greater, abduction was not lost beyond 10 degrees and rotation was not limited such that the Veteran could not toe-out more than 15 degrees, although post-test adduction was limited such that the Veteran could not cross his legs.  

Examination noted functional loss and/or functional impairment of the hip and thigh.  In particular, it noted less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, atrophy of disuse and disturbance of locomotion.  There was pain to palpation.  The Veteran constantly used a cane to assist in ambulation.  Functional impairment was not to the extent such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  

In terms of muscle injury, the examiner indicated that groups XV, XVI and XVII were involved.  The examiner noted the absence of scarring, fascial defects or any effect on muscle substance or function.  In regard to cardinal signs and symptoms of muscle disability, the examiner found lowered threshold of fatigue in these muscle groups on the right side, as well as fatigue-pain and uncertainty of movement, all on a consistent basis.  Muscle strength testing was 5/5 (normal) in all involved muscle groups.  There was muscle atrophy in the right thigh, involving muscle group XV.  The examiner remarked in closing that the right groin strain limited him to work that did not require frequent climbing, pushing or puling of heavy loads, repetitive heavy lifting or prolonged standing or walking.  

Initially, the Board concludes that a 10 percent evaluation is warranted for limitation of abduction of the right thigh as the evidence indicates that, throughout the present claim and appeal, the Veteran's right groin strain has manifested by an inability to cross the legs.  VA examination in May 2013 showed objectively that following repetitive use that adduction was limited to the extent that the Veteran could not cross his legs.  38 C.F.R. § 4.71a, Diagnostic Code 5253 provides for a 10 percent evaluation in such a case.  Although this marks the first date that objective examination disclosed such findings, because prior VA examinations failed to address such findings, the Board concludes that in affording the Veteran the benefit of the doubt, such an evaluation is warranted throughout the period on appeal.  

As noted above, the right groin strain is currently evaluated as 10 percent disabling under 38 U.S.C.A. § 4.71a, Diagnostic Code 5253, which provides for a 10 percent evaluation of impairment of the thigh manifested by limitation of adduction, cannot cross legs. In order to obtain a higher evaluation under this diagnostic code, the evidence must show motion lost beyond 10 degrees for limitation of abduction.  As outlined above, such has not been shown and upon VA examination in May 2013, including following repetitive use testing, motion was not lost beyond 10 degrees in this plane.  

Diagnostic Code 5252, provides for an evaluation of limitation of flexion.  In order to obtain a higher evaluation under this diagnostic code, the evidence must show limitation of flexion limited to 30 degrees or less.  As outlined above, the most flexion of the right hip has been limited is to 50 degrees, with consideration of the DeLuca factors and pain on motion.  Accordingly, a higher evaluation is not warranted under this diagnostic code.  
The Board has also considered Diagnostic Codes 5251 and 5253 in this regard.  However, Diagnostic Code 5251 is inapplicable in this case as 10 percent is the maximum schedular evaluation provided by this code and to assign a separate evaluation thereunder would clearly constitute pyramiding as the code contemplates limitation of motion.  See 38 C.F.R. § 4.14.  Likewise, to assign a separate 10 percent evaluation under Diagnostic Code 5253 for limitation of rotation would constitute pyramiding.  

In short, the Board finds that a 10 percent rating is warranted for the entire period on appeal, but no higher.

The Board has also considered referral for extraschedular consideration. According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right groin strain with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria particularly contemplate his specific symptoms of pain and limitation of motion, and therefore address the severity of the condition.  Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's right groin strain does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, no impairment thereof has been found over and above that contemplated by the rating schedule.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 10 percent evaluation, but no greater, is granted for right groin strain prior to May 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for right groin strain is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


